NUMBER 13-09-00214-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE RIO QUEEN CITRUS, INC. AND
ELMORE STAHL, INC.




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela

 Memorandum Opinion Per Curiam (1)


 Relators, Rio Queen Citrus, Inc. and Elmore Stahl, Inc, filed a petition for writ of
mandamus in the above cause on April 17, 2009.  On April 22, 2009, the Court entered an
order requesting a response to be filed by the real parties in interest, Maria Alicia Meza,
individually and as representative of the estate of Francisco R. Meza; Sergio Meza; Maria
Guadalupe Meza; and Juanita Alicia Ortiz.  Subsequently, the real parties in interest
requested and received an extension of time to file their response, and such response was
duly filed on May 20, 2009.  On May 22, 2009, relators filed a reply to this response.  
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and the reply thereto, is of the opinion that relators have not shown
themselves entitled to the relief sought.  See, e.g., In re Poly-America, L.P., 262 S.W.3d
337, 348 (Tex. 2008) (orig. proceeding).  Accordingly, the petition for writ of mandamus is 
DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and
filed this the 1st day of June, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).